Citation Nr: 0703791	
Decision Date: 02/06/07    Archive Date: 02/14/07	

DOCKET NO.  05-14 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for asbestosis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
November 1955.  There was no combat service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied service connection for 
hearing loss and asbestosis.  The case is now ready for 
appellate review.

Pursuant to the veteran's motion, he was granted an advance 
on the Board's docket in January 2007.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  The veteran's hearing was shown to be normal at all times 
during service, bilateral hearing loss for VA purposes is 
first objectively demonstrated well over 40 years after the 
veteran was separated from service, and no competent medical 
evidence or opinion shows or suggests that this remotely 
shown hearing loss is attributable to any incident, injury or 
disease of active military service.

3.  No objective evidence shows that the veteran was exposed 
to asbestos during service, the service personnel records do 
not indicate that he served in a military occupation where 
asbestos exposure is often expected, very small noncalcified 
granulomatas are first clinically demonstrated in both the 
veteran's lower lungs over 40 years after he was separated 
from service, there is no confirmed clinical diagnosis that 
the veteran has asbestosis, and no competent evidence or 
opinion shows that these benign findings of the veteran's 
lungs are causally related to any incident, injury, disease 
or exposure during active military service.  


CONCLUSION OF LAW

Bilateral hearing loss and asbestosis were not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided proper VCAA notices in March, April, 
and October 2004, prior to the issuance of the initial 
adverse rating decision now on appeal from October 2004.  
These notifications informed him of the evidence necessary to 
substantiate his claims, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
Private and VA medical treatment records were collected for 
review, as were the veteran's service medical and service 
personnel records.  Multiple attempts were made to secure 
certain private medical records by the RO but these records 
were not forwarded by the private physician and the RO 
notified the veteran of this failure.  Additional efforts 
were made to obtain other private medical records, but the 
veteran failed to provide a properly signed medical release.  
All known available records of the veteran's treatment which 
are relevant to the pending claims have been collected to the 
extent possible and VA has satisfied its duties to assist and 
notify under VCAA.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board considered referring both of the pending issues for 
VA examinations with a request for opinions consistent with 
VCAA at 5103A(d)(2), but in the complete absence of any 
objective evidence of hearing loss or asbestosis at any time 
during or for decades after service, there is no duty to 
request such opinions as they would necessarily be entirely 
speculative in nature.  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (sensorineural hearing 
loss) if they are shown to have been manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.303, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or where a diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

For VA purposes, impaired hearing will not be considered to 
be a disability subject to service connection until the 
auditory thresholds in any of the relevant frequencies for 
speech at 500, 1,000, 2,000, 3,000, and 4,000 Hertz (cycles 
per second) is 40 decibels or greater, or when the auditory 
thresholds for at least three of these relevant frequencies 
are 26 decibels or greater, or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Analysis:  The Board notes that the veteran filed his initial 
claim for VA pension, in December 1970.  At that time, 
fifteen years after service separation, there were no 
complaints regarding loss of hearing or chest pain or lung 
disease or any type.  A VA examination conducted at that time 
documented no such complaints or any relevant findings.  

The veteran filed his initial claims for service connection 
for hearing loss and asbestosis in January 2004, some 
48 years after he was separated from active military service.  
In written statements, he has argued that his current hearing 
loss is attributable to acoustic trauma during service; 
either exposure to loud noise while working aboard ship, or 
serving as a deck gun crew member during gunnery practice.  
He has also argued that he was exposed to asbestos fibers 
during service aboard ship when he served below decks as a 
blacksmith or metal smith.  

The veteran's service medical records contained no 
complaints, findings, treatment or diagnosis for hearing loss 
or for any form of respiratory disorder at any time during 
service.  X-ray studies of the veteran's chest performed 
during service in December 1953, March 1955, and for 
separation in November 1955 were all interpreted as being 
normal.  Although testing was only by whispered and spoken 
voice and not by audiogram (which was standard procedure at 
the time in question), the veteran's hearing was noted to be 
normal at both enlistment and separation.  

Service personnel records on file show that the veteran was 
given a naval rating of seaman at all times during his 
military service from 1951 to 1955.  There is no indication 
that he received any particular training for or that he was 
given a formal rating for blacksmith or metal worker at any 
time during service.  These records also document that he 
served aboard two ships, the USS Ajax, and USS Delta during 
active military service.  

Private medical records associated with the veteran's 
treatment at the Marietta Memorial Hospital in Ohio first 
note findings of nonspecific, noncalcified nodules of the 
lower lobes of each lung in 2001.  X-ray studies noted that 
they were too small to biopsy percutaneously and below the 
threshold for NeoTect radionuclide scanning.  In 2002, a CT 
scan of the chest was interpreted as revealing stable 
nodules, one in each lower lung field, consistent with benign 
entities, most likely a small noncalcified granulomata.  
Comparisons made from studies the previous year indicated 
these benign nodules remain unchanged.  The remaining lung 
fields remained clear and unremarkable.  There was no 
evidence of infiltrates or pleural effusions.  There were 
also noted multiple small hypodense nodules of the liver, 
consistent with previously mentioned benign hepatic cysts.  
These records note that the veteran had stopped smoking 
cigarettes some 35 years earlier.  These records also include 
comments that the veteran was a retired Navy "asbestos 
worker," and these statements could only have been provided 
by the veteran himself, and are simply recorded statements of 
the veteran.  There is no independent evidence in any of 
these private treatment records objectively demonstrating 
that the veteran ever served as an "asbestos worker."  
Notations regarding the "tiny" nodules in the lung bases were 
that they were "asymptomatic."  

A follow-up CT scan of the chest in 2003 again reported the 
existence of small, noncalcified pulmonary nodules measuring 
under one centimeter in diameter on the right, and smaller on 
the left.  No infiltrates or effusion was seen, and the 
pleural surfaces were "unremarkable."  Another notation was 
made with respect to multiple hepatic cysts of the liver.  
There had been no significant interval changes in any of 
these findings from earlier studies.  The 2003 CT scan of the 
chest noted noncalcified nodules which "remain unaltered; 
these most likely simply represent very small noncalcified 
granulomata."  CT scan of the chest conducted in late 2003 
with contrast enhancement again noted no pericardial or 
pleural effusion seen.  There were no new nodules identified.  
All identified nodules remain unchanged from initial 
discovery.

A private physical examination performed in September 2004 
noted a "generalized decreased breath sounds," but no 
abnormality detected of "lung/auscultation."  Prior CT 
findings of "lesions" as well as "exposure to asbestos" was 
noted to have been reported by the veteran to the individual 
conducting this examination, and this examination included an 
assessment, among others of chronic obstructive pulmonary 
disease.  This examination report itself included no 
diagnostic or other testing studies completed to confirm such 
diagnosis.  

In other written statements submitted during the pendency of 
the appeal, the veteran also reported that he worked prior to 
service in a strip mine at the age of 17 years, and after 
service at a glass company, an automotive service station, in 
meat packing and a slaughterhouse, a machine shop, and that 
he spent 10 years working for a Ferro alloy company.  He also 
wrote that he had worked at a graphite bronze company.  
During employment with the Ferro alloy company, he made casts 
of alloy metal that was crushed and made into different sizes 
and shipped for use as a mix to make the kind of steel that 
was needed.  He also wrote that his hearing problem "was 
discovered sometime in 1956."  

An April 2003 VA outpatient treatment record indicates that 
the veteran brought in some form of private treatment record 
which itself noted a slight scar at the base of the left lung 
and a calcified granuloma and a non-specific right-sided 
circumscribed pleural thickening with a diagnosis of 
asbestosis.  This record apparently included a significant 
exposure history and an appropriate latency period.  The 
record referred to in this VA outpatient treatment record has 
never been submitted by the veteran and is not on file in his 
claims folder.  This is in spite of the fact that the veteran 
has been requested by the RO on multiple occasions to submit 
any relevant evidence in his possession, and for him to 
complete medical release forms so that the RO could collect 
all available relevant records in his behalf.  

Also on file is a March 2003 billing from a private hearing 
aid company demonstrating that the veteran paid for bilateral 
hearing aids.  Later, the veteran submitted the actual 
audiometric reports from this same private company which 
include a pure tone audiometric examination which appears to 
satisfy the requirements of 38 C.F.R. § 3.385 for each ear 
with respect to pure tone decibel thresholds, with word 
recognition scores of 60 percent for the left ear, and 
94 percent for the right ear.  

The Board finds that a clear preponderance of the evidence of 
record is against an award of service connection for 
bilateral hearing loss.  Service medical records include 
testing at both entrance and separation for hearing which was 
normal.  There are no complaints with respect to hearing loss 
at any time during service, and certainly no evidence of 
sensorineural hearing loss to a compensable degree within one 
year after service separation.  

The veteran made no complaint of hearing loss at the time he 
initially applied for VA pension in 1970, or at the time of 
VA examination conducted in 1971.  The first objective 
findings of hearing loss for VA purposes (in accordance with 
38 C.F.R. § 3.385) is in 2003, some 48 years after the 
veteran was separated from service.  

The veteran reported being exposed to a loud noise 
environment aboard ship and while serving as a deck gun crew 
member, and may have also been exposed to noise from 
qualification firing of a service rifle in basic training, 
although there is no documentation of any of these events.  
Even assuming, without conceding, that the veteran did have 
some noise exposure during service, there is simply a 
complete absence of any evidence of hearing loss at any time 
during or for over four decades after he was separated from 
service.  The veteran is not himself shown to have the 
requisite medical expertise to provide his own objective 
clinical opinion that hearing loss first demonstrated decades 
after service is directly attributable to noise exposure 
during service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

In this regard, the Board notes that the veteran has also 
reported working in industrial environments after service 
which would be equally likely to have resulted in noise 
exposure, including work at a glass company, automotive 
service station, meat packing company and slaughterhouse, 
machine shop, and a Ferro alloy company for a period of 
10 years.  From pure probability theory, the evidence on file 
tends to show that the veteran was exposed to many more years 
of potentially loud occupational noise exposure following 
service, than he actually did during his four years of 
military service.  Attributing hearing loss first objectively 
documented 48 years after service to incidents of military 
service is entirely speculative, and a preponderance of the 
evidence on file is against this claim.  

The Board also finds that a preponderance of the evidence on 
file is against an award of service connection for 
asbestosis.  Again, although the veteran has consistently 
argued that he served aboard ship as a blacksmith or metal 
smith, the objective records on file do not indicate that he 
served in a military occupation which is recognized as having 
a high incidence of asbestos exposure aboard ship.  While it 
is well-known that naval ships in service during the period 
of the veteran's active military duty in the 1950's are well 
documented as having quantities of asbestos insulating 
material below decks, there is no objective evidence on file 
or otherwise recognized indicating that all sailors aboard 
ship during this era were exposed to significant quantities 
of asbestos material.  

Moreover, a careful review of the objective clinical evidence 
on file fails to reveal that the veteran actually has any 
valid diagnosis of asbestosis.  Multiple diagnostic studies 
completed from 2001 through 2004 do document the existence of 
very small noncalcified granulomatous in each lower lung 
which are shown to be benign and not increasing in size over 
repeated studies.  These diagnostic studies also note that no 
infiltrates or effusions are seen which would in fact be 
consistent with a valid diagnosis of asbestosis.  The single 
diagnosis of chronic obstructive pulmonary disease contained 
in a private physical examination from 2004 does not appear 
to be based upon any diagnostic studies or review of the 
veteran's clinical history, and appears to be based 
principally upon the veteran's own report of being exposed to 
asbestos during service.  The 2004 VA outpatient treatment 
record which refers to a record brought to examination by the 
veteran indicating the existence of a slight scar at the left 
lung base and pleural thickening and a calcified granuloma is 
notably at odds with multiple other objective and original 
diagnostic studies on file, none of which corroborate any of 
these second-hand notations in a VA outpatient treatment 
record.  

Again, the veteran's post service employment in an automotive 
service station, in a machine shop, and 10 years at a Ferro 
alloy company also appears to have been employment which may 
might have exposed him to asbestos fiber, but there certainly 
is not confirmed clinical finding that the veteran has 
asbestosis as a valid diagnosis at present.  In the absence 
of competent clinical evidence of a confirmed diagnosis of 
asbestosis or evidence of any actual asbestos exposure during 
service, an award of service connection for asbestosis is 
certainly not warranted. 




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for asbestosis is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


